 


113 HR 1298 IH: To amend the Export Apple Act to permit the export of apples to Canada in bulk bins without certification by the Department of Agriculture.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1298 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2013 
Mr. Owens (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Export Apple Act to permit the export of apples to Canada in bulk bins without certification by the Department of Agriculture. 
 
 
1.Bulk shipments of apples to canada
(a)Bulk shipment of apples to canadaSection 4 of the Export Apple Act (7 U.S.C. 584) is amended—
(1)by striking Apples in and inserting (a) Apples in; and
(2)by adding at the end the following new subsection:

(b)Apples may be shipped to Canada in bulk bins without complying with the provisions of this Act..
(b)Definition of bulk binSection 9 of the Export Apple Act (7 U.S.C. 589) is amended by adding at the end the following new paragraph:

(5)The term bulk bin means a bin that contains a quantity of apples weighing more than 100 pounds..
(c)RegulationsNot later than 60 days after the date of the enactment of this Act, the Secretary of Agriculture shall issue regulations to carry out the amendments made by this section. 
 
